Exhibit 10.2


SECURED PROMISSORY NOTE
 
Phoenix, Arizona

$31,000,000.00 August 3, 2016

 
1. FUNDAMENTAL PROVISIONS.
 
The following terms will be used as defined terms in this Secured Promissory
Note (as it may be amended, modified, extended and renewed from time to time,
the “Note”):
 
“Lender” shall mean WESTERN ALLIANCE BANK, an Arizona corporation.
 
“Borrower” shall mean, individually and collectively, jointly, severally, and
jointly and severally, ZALANTA RESORT AT THE VILLAGE, LLC, a California limited
liability company, and ZALANTA RESORT AT THE VILLAGE - PHASE II, LLC, a
California limited liability company.
 
“Loan Amount” shall mean up to $31,000,000.00.
 
 “Interest Rate” shall mean a rate of interest at all times equal to the greater
of: (i) 1.50% per annum above the Index Rate, or (ii) the Floor Rate.  The
Interest Rate shall change from time to time as and when the Index Rate changes.
 
 “Floor Rate” shall mean a rate of interest equal to five percent (5.00%) per
annum.
 
 “Default Interest Rate” shall mean five percent (5%) per annum above the
Interest Rate. The Default Interest Rate shall change from time to time as and
when the Interest Rate changes as a result of changes in the Index Rate.
 
“Index Rate” shall mean the rate of interest most recently publicly announced in
the Western Edition of The Wall Street Journal as the “prime rate”.  Any change
in the “prime rate” shall become effective as of the same date of any such
change.
 
 “Maturity Date” shall mean August 3, 2018.
 
“Business Day” shall mean any day of the year other than Saturdays, Sundays and
legal holidays on which Lender’s office located at 5335 Kietzke Lane, Suite 200,
Reno, Nevada 89511 is closed.
 
“Deed of Trust” shall mean, collectively, that certain Construction Deed of
Trust and Fixture Filing (With Assignment of Rents and Security Agreement) of
even date herewith executed by ZALANTA RESORT AT THE VILLAGE, LLC, a California
limited liability company, as Trustor, for the benefit of Lender, as
Beneficiary, and that certain Deed of Trust and Fixture Filing (With Assignment
of Rents and Security Agreement) of even date herewith executed by ZALANTA
RESORT AT THE VILLAGE - PHASE II, LLC, a California limited liability company,
as Trustor, for the benefit of Lender, as Beneficiary.
 
 
 

--------------------------------------------------------------------------------

 
“Loan Documents” shall mean the Loan Agreement, the Note, the Deed of Trust, the
Assignment of Condominium Documents, the Security Agreement, and any other
documents securing the repayment of the Note.
 
“Loan Fee” shall mean $310,000.00.
 
“Loan” shall mean the loan from Lender to Borrower in up to the Loan Amount and
evidenced by this Note.
 
“Loan Agreement” shall mean that certain Construction Loan Agreement of even
date herewith between Borrower, as Borrower, and Lender, as Lender. Capitalized
terms used herein and otherwise undefined shall have the meanings set forth in
the Loan Agreement.
 
2. PROMISE TO PAY. For value received, Borrower promises to pay, in accordance
with Paragraph 3(c) below, to the order of Lender, at its office at 5335 Kietzke
Lane, Suite 200, Reno, Nevada 89511, or at such other place as the holder hereof
may from time to time designate in writing, the Loan Amount, or so much thereof
as shall from time to time be disbursed under the Loan Agreement, together with
accrued interest from the date of disbursement on the unpaid principal balance
at the Interest Rate.
 
3. INTEREST; PAYMENTS.
 
(a) Absent an Event of Default hereunder or under any of the Loan Documents,
each advance made hereunder shall bear interest at the Interest Rate in effect
from time to time. Interest on this Note is computed on a 365/360 basis; that
is, by applying the ratio of the interest rate over a year of 360 days,
multiplied by the outstanding principal balance, multiplied by the actual number
of days the principal balance is outstanding.  All interest payable under this
Note is computed using this method.  This calculation method results in a higher
effective interest rate than the numeric interest rate stated in this Note.  By
executing below, Borrower hereby acknowledges and agrees to the calculation of
the Interest Rate in accordance with a year of 360 days and acknowledges that
calculation of interest in accordance with this Paragraph will increase the
Loan’s effective interest rate above the stated Interest Rate and Default
Interest Rate, as applicable.
 
(b) All payments of principal and interest due hereunder shall be made
(i) without deduction of any present and future taxes, levies, imposts,
deductions, charges or withholdings, which amounts shall be paid by Borrower,
and (ii) without any other set off. Borrower will pay the amounts necessary such
that the gross amount of the principal and interest received by the holder
hereof is not less than that required by this Note.
 
(c) Commencing on September 5, 2016, and continuing on the same day of each
calendar month thereafter, Borrower shall make consecutive monthly payments of
all accrued, unpaid interest, with one (1) final “balloon” payment of all unpaid
principal, accrued unpaid interest, and any other amounts due hereunder due and
payable on the Maturity Date. If any payment of principal and interest to be
made by Borrower hereunder shall become due on a day which is not a Business
Day, such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in computing the interest in such payment.
 
 
2

--------------------------------------------------------------------------------

 
(d) Commencing on the last day of the calendar quarter in which the CUO Date
occurs, and continuing on the last day of each calendar quarter thereafter
during the term of the Loan (each such date, a “Curtailment Date”), Borrower
shall pay to Lender, from Borrower's own funds and not from proceeds of the
Loan, good funds in an amount equal to $6,000,000.00, which funds shall be
applied by Lender to reduce the outstanding unpaid principal balance of the Loan
and the Note.  All Unit Release Prices paid by Borrower to Lender pursuant to
Section 9 of the Loan Agreement prior to the date of the required principal
reductions set forth in this Paragraph 3(d) shall be applied as a credit, on a
cumulative basis, against each such required principal reduction.
 
4. PREPAYMENT.
 
(a) Borrower may prepay the Loan, in whole or in part, at any time without
penalty or premium If Borrower prepays the Loan in full, together with such
prepayment Borrower shall pay all accrued unpaid interest on the principal
amount prepaid.
 
(b) In no event shall Borrower be entitled to reborrow any amounts prepaid.
 
5. LAWFUL MONEY.  Principal and interest are payable in lawful money of the
United States of America.
 
6. APPLICATION OF PAYMENTS/LATE CHARGE.
 
(a) Absent the occurrence of an Event of Default hereunder or under any of the
other Loan Documents, any payments received by the holder hereof pursuant to the
terms hereof shall be applied first to the payment of all interest accrued to
the date of such payment, next to principal, and the balance, if any, to the
payment of sums, other than principal and interest, due the holder hereof
pursuant to the Loan Documents. Any payments received by the holder hereof after
the occurrence of an Event of Default hereunder or under any of the Loan
Documents, shall be applied to the amounts specified in this Paragraph 6(a) in
such order as the holder hereof may, in its sole discretion, elect.
 
(b) If any payment of interest and/or principal is not received by the holder
hereof when such payment is due, then in addition to the remedies conferred upon
the holder hereof pursuant to Paragraph 10 hereof and the other Loan Documents,
(i) a late charge of five percent (5%) of the amount of the installment due and
unpaid or $10.00, whichever is greater, will be added to the delinquent amount
to compensate the holder hereof for the expense of handling the delinquency for
any payment past due in excess of ten (10) days, regardless of any notice and
cure periods, and (ii) the amount due and unpaid (including, without limitation,
the late charge) shall bear interest at the Default Interest Rate, computed from
the date on which the amount was due and payable until paid.
 
7. SECURITY AND GUARANTY.  This Note is secured by, inter alia, the Deed of
Trust, which Deed of Trust creates a lien on that certain real and personal
property described therein, the Assignment of Condominium Documents, and the
Security Agreement.  This Note is guaranteed by the Repayment Guaranty.
 
 
3

--------------------------------------------------------------------------------

 
8. ACCELERATION BY REASON OF TRANSFER.  All provisions of Section 1.12 of the
Deed of Trust apply to this Note, the same as if such provisions were set forth
in full in this Note.
 
9. EVENT OF DEFAULT.  The occurrence of any Event of Default (as defined in the
Loan Agreement) shall constitute an Event of Default hereunder.
 
10. REMEDIES.  Upon the occurrence of an Event of Default, then at the option of
the holder hereof, the entire balance of principal together with all accrued
interest thereon, and all other amounts payable by Borrower under the Loan
Documents shall, without demand or notice, immediately become due and
payable.  Upon the occurrence of an Event of Default (and so long as such Event
of Default shall continue), all amounts due and payable by Borrower under the
Loan Documents shall bear interest at the Default Interest Rate, subject to the
limitations contained in Paragraph 15 hereof. No delay or omission on the part
of the holder hereof in exercising any right under this Note or under any of the
other Loan Documents hereof shall operate as a waiver of such right.
 
11. WAIVER.  Borrower, endorsers, guarantors, and sureties of this Note hereby
waive diligence, demand for payment, presentment for payment, protest, notice of
nonpayment, notice of protest, notice of intent to accelerate, notice of
acceleration, notice of dishonor, and notice of nonpayment, and all other
notices or demands of any kind (except notices specifically provided for in the
Loan Documents) and expressly agree that, without in any way affecting the
liability of Borrower, endorsers, guarantors, or sureties, the holder hereof may
extend any maturity date or the time for payment of any installment due
hereunder, otherwise modify the Loan Documents, accept additional security,
release any Person liable, and release any security or guaranty. Borrower,
endorsers, guarantors, and sureties waive, to the full extent permitted by law,
the right to plead any and all statutes of limitations as a defense.
 
12. CHANGE, DISCHARGE, TERMINATION, OR WAIVER.  No provision of this Note may be
changed, discharged, terminated, or waived except in a writing signed by the
party against whom enforcement of the change, discharge, termination, or waiver
is sought. No failure on the part of the holder hereof to exercise and no delay
by the holder hereof in exercising any right or remedy under this Note or under
the law shall operate as a waiver thereof.
 
13. ATTORNEYS’ FEES.  If this Note is not paid when due or if any Event of
Default occurs, Borrower promises to pay all costs of enforcement and collection
and preparation therefor, including but not limited to, reasonable attorneys’
fees, whether or not any action or proceeding is brought to enforce the
provisions hereof (including, without limitation, all such costs incurred in
connection with any bankruptcy, receivership, or other court proceedings
(whether at the trial or appellate level)).
 
14. SEVERABILITY.  If any provision of this Note is unenforceable, the
enforceability of the other provisions shall not be affected and they shall
remain in full force and effect.
 
15. INTEREST RATE LIMITATION.  Borrower hereby agrees to pay an effective rate
of interest that is the sum of the interest rate provided for herein, together
with any additional rate of interest resulting from any other charges of
interest or in the nature of interest paid or to be paid in connection with the
Loan, including, without limitation, the Loan Fee and any other fees to be paid
by Borrower pursuant to the provisions of the Loan Documents. Lender and
Borrower agree that none of the terms and provisions contained herein or in any
of the Loan Documents shall be construed to create a contract for the use,
forbearance or detention of money requiring payment of interest at a rate in
excess of the maximum interest rate permitted to be charged by the laws of the
State of Arizona. In such event, if any holder of this Note shall collect monies
which are deemed to constitute interest which would otherwise increase the
effective interest rate on this Note to a rate in excess of the maximum rate
permitted to be charged by the laws of the State of Arizona, all such sums
deemed to constitute interest in excess of such maximum rate shall, at the
option of the holder, be credited to the payment of other amounts payable under
the Loan Documents or returned to Borrower.
 
 
4

--------------------------------------------------------------------------------

 
16. NUMBER AND GENDER.  In this Note the singular shall include the plural and
the masculine shall include the feminine and neuter gender, and vice versa.
 
17. HEADINGS.  Headings at the beginning of each numbered section of this Note
are intended solely for convenience and are not part of this Note.
 
18. DISHONORED ITEM FEE.  In addition to all other fees that may be assessed
under any of the Loan Documents, a fee may be assessed if a payment by check or
preauthorized charge is later dishonored.
 
19. LOAN FEE.  As a condition precedent to any obligation of Lender to disburse
any portion of the Loan, Borrower agrees to pay Lender the non-refundable Loan
Fee in accordance with the terms and conditions set forth in the Loan Agreement
as partial compensation for Lender agreeing to extend the Loan to Borrower.
 
20. INTEGRATION.  The Loan Documents contain the complete understanding and
agreement of the holder hereof and Borrower and supersede all prior
representations, warranties, agreements, arrangements, understandings, and
negotiations.
 
21. BINDING EFFECT.  The Loan Documents will be binding upon, and inure to the
benefit of, the holder hereof, Borrower, and their respective successors and
assigns. Borrower may not delegate its obligations under the Loan Documents.
 
22. TIME OF THE ESSENCE.  Time is of the essence with regard to each provision
of the Loan Documents as to which time is a factor.
 
23. SURVIVAL.  The representations, warranties, and covenants of the Borrower in
the Loan Documents shall survive the execution and delivery of the Loan
Documents and the making of the Loan.
 
24. CHOICE OF LAW.  THIS NOTE HAS BEEN DELIVERED IN ARIZONA, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
ARIZONA.  THE COURTS OF ARIZONA, FEDERAL OR STATE, SHALL HAVE JURISDICTION OF
ALL LEGAL ACTIONS ARISING OUT OF THIS NOTE.  BY EXECUTING THIS NOTE, THE
UNDERSIGNED SUBMITS TO THE JURISDICTION OF THE FEDERAL AND STATE COURTS OF
ARIZONA.
 
 
5

--------------------------------------------------------------------------------

 
25. JURY WAIVER.  BORROWER AND LENDER (BY ITS ACCEPTANCE HEREOF) HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT
OR OTHERWISE) BETWEEN OR AMONG BORROWER AND LENDER ARISING OUT OF OR IN ANY WAY
RELATED TO THIS NOTE OR ANY OTHER RELATED DOCUMENT OR LOAN DOCUMENT. THIS
PROVISION IS A MATERIAL INDUCEMENT TO LENDER TO PROVIDE THE FINANCING DESCRIBED
HEREIN OR IN THE OTHER LOAN DOCUMENTS.
 
26. RIGHT OF SETOFF.  Borrower grants to Lender a contractual security interest
in, and hereby assigns, conveys, delivers, pledges, and transfers to Lender all
Borrower’s right, title and interest in and to, Borrower’s accounts with Lender
(whether checking, savings, or some other account), including, without
limitation, all accounts held jointly with someone else and all accounts
Borrower may open in the future, excluding, however, all IRA and Keogh accounts,
and all trust accounts for which the grant of a security interest would be
prohibited by law. Borrower authorizes Lender, to the extent permitted by
applicable law, to charge or setoff all sums owing on this Note against any and
all such accounts.
 
 [Signature Page Follows]




     

 



 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has executed this Note as of the date first written
above.
 
ZALANTA RESORT AT THE VILLAGE, LLC, a California limited liability company
 
 
By:
Owens Realty Mortgage, Inc., a Maryland corporation, Manager

 


By: /s/ William C.
Owens                                                                
Name: William C.
Owens                                                               
Title: Chairman of the
Board                                                                


ZALANTA RESORT AT THE VILLAGE - PHASE II, LLC, a California limited liability
company
 
 
By:
Owens Realty Mortgage, Inc., a Maryland corporation, Manager

 


By: /s/ William C.
Owens                                                                
Name: William C.
Owens                                                                
Title: Chairman of the
Board                                                                


                                          “BORROWER”

Signature Page to Secured Promissory Note
 



 
 

--------------------------------------------------------------------------------

 

 
 
 
 
 
 